DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 01/28/2022 for 17352984. Claims 1-6 and 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 was filed before the mailing date of a final action and is accompanied with one of the options set forth in 37 CFR 1.97. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In view of Applicant's amendments, the objection of claims 7 and 13 have been withdrawn.
In view of Applicant's amendments, the 112(b) rejection of claims 1-20 have been withdrawn.
In view of Applicant's amendments, the 101 rejection of claims 1-6, 9-10, and 16-17 have been withdrawn.
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues that Chong, alone or in combination, does not disclose "searching for information of an electrical red packet that the at least one 
Applicant's arguments essentially consist of reciting the claim language, copying the Examiner’s findings, copying portions of each reference, and asserting each reference does not disclose the recited claim language. These arguments amount to no more than reciting the claimed language and alleging the cited prior art references are deficient, which are not separate arguments for patentability of the claims. "A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim" [see 37 C.F.R. § 41.37(c)(1)(iv)]. As noted below, the Office Action presents evidence that stands in direct contrast to Applicant's arguments that Chong and Peng, alone or in combination, do not teach or suggest the limitation "searching for information of an electrical red packet that the at least one associated account participated in before a triggering time point of the browsing operation".
Applicant's specification does not disclose a special definition of "searching", merely an example of how one is performed [Specification, para 0049]. These examples of "searching" are not recited in the instant claim.  The broadest reasonable interpretation of "searching" includes looking for information. Chong teaches accessing or retrieving information from a user table [para 0081], interpreted as the claimed "search for information", in response to receiving a request to view user information [para 0079-0080], interpreted as the claimed "triggering time point of the browsing operation". The retrieved information includes virtual gifts received by the user, interpreted as "an electrical … packet" [note the broadest reasonable interpretation of an electrical package includes any electronic data]. One of ordinary skill would recognize that because the user table already included a recordation of the receipt of the virtual gift by the user when the information is requested [para 0069], the user receipt of the virtual gift may be interpreted as an activity in which the user participated before the request occurs. Therefore, Chong teaches "searching for information of an electrical … packet that the associated account participated in before a triggering time point of the browsing operation" when accessing a user record with previously received virtual gifts.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the modification of the "electrical … packet" in the form of a virtual gift as disclosed by Chong [para 0069] with the electrical red packet as disclosed by Peng [para 0004, 0376] with a reasonable expectation of success to teach the claimed "searching for information of an electrical red packet".
In response to Applicant's arguments that there was a lack of suggestion to combine the references ("there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations" [pg. 14:3]), the Office Action cites that one of ordinary skill would be motivated to modify the general electrical packet of Chong with the electrical red packet of Peng for purposes of enriching information transfer between users [Peng, para 0011, 0015]. Thus, the combination of Chong and Peng teach "searching for information of an electrical red packet that the at least one associated account participated in before a triggering time point of the browsing operation".
Applicant also argues that Chong, alone or in combination, does not disclose "wherein the setting indicates an account allowed to view the information; judging whether the account of the user is an account allowed to view the information to obtain a first judgment result" [pg. 11:2-3, 12:2-14:1]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "setting", merely an example of how one is used, "a first setting operation acquisition module configured to acquire a first setting operation by the user on the relevant information, where the first setting operation is used to set an account allowed to view the relevant information, or the setting operation is used to set an account not allowed to view the relevant information" [Specification, para 0136]. Thus Applicant appears to argue the "setting" is acquired or implemented in a specific way. This definition of "setting" is neither recited in the claim nor does it appear to be discussed in the specification as filed. The broadest reasonable interpretation of "setting" includes any manner in which something 
Chong also teaches determining a type of user profile information disclosed to a user [para 0092], interpreted as the claimed "obtain a first judgment result", where profile information may include virtual gift information with delivery mode specifying which users may be disclosed the virtual gift information [para 0044, 0070, 0092-0093]. Therefore, when the determination is based on identifying the status of a user on the social network associated with the user profile including virtual gift information [para 0070, 0092-0093], Chong teaches "judging whether the account of the user is an account allowed to view the information to obtain a first judgment result".
Thus, Examiner has presented a prima facie case of obviousness and the 35 U.S.C. § 103 rejection of claim 1 is maintained over Chong in view of Peng.
Dependent claims 2-6 and 8-10 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20090055292 A1) in view of Peng et al. (US 20190238488 A1).

As to claim 1, Chong discloses a method for displaying information of an electrical … packet [Fig. 11, para 0092-0093, display virtual gift application information], comprising:
acquiring a browsing operation of a user on a target page [para 0020, 0079-0080, receive user request accessing platform web interface];
determining, in response to the browsing operation, an associated account of an account of the user [para 0069, 0081, 0093, access user table account information with identifier included in user request, where account information includes users who have exchanged gifts with the user profile];
searching for information of an electrical … packet that the at least one associated account participated in before a triggering time point of the browsing operation [para 0069, 0081, 0093, access user account information including virtual gift information, where gifts have been exchanged with users and stored in user table before user request to display interface]; and
acquiring a setting of the information for an associated account corresponding to the information, wherein the setting indicates an account allowed to view the information [Fig. 14, para 0044, 0070-0071, user interface receives user input selecting delivery method (read: setting) of virtual gift specifying users on social platform who may be disclosed (read: allowed to view) gift information, where each user on the social platform has a respective profile (read: account)];
judging whether the account of the user is an account allowed to view the information to obtain a first judgment result [para 0044, 0070-0071, 0092-0093, determine type of profile information disclosed to user (read: first judgment result) based on identifying (read: judging) user status with respective user profile, where user profile information includes virtual gift information and corresponding gift delivery modes specifying which user accounts are disclosed gift information (read: account allowed to view the information)]; and
displaying the information on the target page when the first judgment result indicates that the account of the user is the account allowed to view the information [Figs. 11, 17-18, para 0070-0071, 0092-0093, 0101-0102, disclose virtual gift information on web interface on identifying user status as user with profile on social platform (read: account of the user) specified in virtual gift delivery mode, note at least disclosure of sender identity to user accessing the user profile indicates accessing user was allowed disclosure to gift information per the gift delivery mode].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”.
Peng discloses an electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information transferred during user communication [Peng, para 0011, 0015].

As to claim 2, Chong discloses the method according to claim 1, wherein the acquiring the browsing operation of the user on the target page comprises one of:
acquiring a[n] … operation of the user [para 0020, 0079-0080, receive user request accessing platform web interface, note strikethrough indicates non-selected alternatives]; 


Peng discloses a click operation of the user on a redirection link on a non-target page, wherein a link destination address of the redirection link is the target page [Figs. 6F-1, 6G, para 0241, 0252, 0256, 0857, user input on link information (read: redirection link, note broadest reasonable interpretation of redirection includes changing a focus) displayed in web page conversation window (read: non-target page), where link information may be a link address to receiving page (read: target page)].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation as disclosed by Chong with the click operation as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to promote communication between users by dynamically presenting data resources [Peng, para 0015].

As to claim 3, Chong discloses the method according to claim 1, wherein the determining the associated account of the account of the user comprises one of:
determining, from accounts other than the account of the user, an account that has a friend relationship with the account of the user [para 0046, 0081, 0092, determine account relationship status with respective user when accessing respective user profile]; 


As to claim 4

searching for information of the electrical … packet that the associated account participated in as a recipient before the triggering time point of the browsing operation [para 0064-0065, 0069, 0081-0083, access user account information including virtual gift information received, where gifts have been received and stored in user table before user request to display interface].
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Peng discloses the electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information transferred during user communication [Peng, para 0011, 0015].

As to claim 5, Chong discloses the method according to claim 1, wherein the displaying the information on the target page comprises:
determining generation time of the information [para 0069, 0081-0083, access gift information including date when the gift was given]; and
displaying the information on the target page in an … order of the generation time [Figs. 17-18, para 0081, 0101-0102, display gift information including gift date].
However, Chong does not specifically disclose wherein “an … order” is “an inverse chronological order”.
[Figs. 15B-1-15D-2, para 0404, 0439-0440, display package message below display of previously sent conversation messages, note package message is displayed in an inverse chronological order with respect to previously sent conversation message when read from the bottom up].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the order as disclosed by Chong with the inverse chronological order as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to improve efficiency of information comprehension.

As to claim 6, Chong discloses the method according to claim 1,
wherein the information comprises: multimedia information entered by a sender of the electrical … packet on a sending interface of the electrical … packet when sending the electrical … packet [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message entered by sending user in gifting user interface],
wherein the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message], 
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Peng discloses the electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Peng with a reasonable expectation of success.
[Peng, para 0011, 0015].

As to claim 8, Chong discloses the method according to claim 1, further comprising: not displaying the information on the target page when the first judgment result indicates that the account of the user is not the account allowed to view the information [para 0070-0071, sender identity and note are hidden to any platform user if anonymous or private level of disclosure specify any user may not view gift information].

As to claim 9, Chong discloses an method for sending information of an electrical … packet [Fig. 10A, para 0073-0074, send virtual gift], comprising:
acquiring, by a terminal, information entered by a user on a sending interface of an electrical … packet [Figs. 10A, 14, para 0074-0076, 0096-0098, gifting user interface receives virtual gift information input from gifting user to send gift];
acquiring a sending operation on the electrical … packet [Fig. 10A, para 0074-0075, receive user request to send gift to user]; and
sending the information to a target device based on the sending operation, wherein the information is stored on the target device and displayed by the method according to claim 1 [Fig. 10B, para 0080-0083, 0106, communicate gift information to recipient user computer system, where platform software information is stored at computer system; also see displaying step per claim 1 above].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”.
Peng discloses an electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information transferred during user communication [Peng, para 0011, 0015].

As to claim 10, Chong discloses the method according to claim 9,
wherein the acquiring information entered by the user on the sending interface of the electrical … packet comprises: acquiring multimedia information entered by the user on the sending interface of the electrical … packet [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message entered by sending user in gifting user interface],
wherein the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message], 
However, Chong does not specifically disclose wherein “the electrical … packet” is “the electrical red packet”.
Peng discloses the electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information transferred during user communication [Peng, para 0011, 0015].

As to claim 11

sets an account not allowed to view the information [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where delivery method specifies platform accounts to which gift information is disclosed].

As to claim 12, Chong discloses the method according to claim 11, wherein the acquiring the first setting operation by the user on the information comprises: acquiring a selection operation of the user on an associated user of the user [Fig. 14, para 0069-0071, 0074, user input selects delivery method with respect to identified recipient user].

As to claim 13, Chong discloses the method according to claim 9, after the acquiring the sending operation on the electrical red packet, further comprising: displaying … information [para 0076-0078, display interface with gift information in response to communicating gift].
However, Chong does not specifically disclose displaying prompt information when the information entered by the user on the sending interface of the electrical red packet is empty, wherein the prompt information prompts the user to enter information on the sending interface.
Peng discloses displaying prompt information when the information entered by the user on the sending interface of the electrical red packet is empty, wherein the prompt information prompts the user to enter information on the sending interface [Figs. 15B-3, 15C-1, para 0404-0406, 0412, display recording control (read: prompt) when sending interface for red packet as selected by user has not received voice information (read: is empty), where displayed recording control provides user ability to record voice information on sending interface].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information being sent between users [Peng, para 0011, 0015, 0395].

As to claim 14, Chong discloses the method according to claim 9, before the sending the information to a target device, further comprising: acquiring a second setting operation of the user on the information, wherein the second setting operation sets the information to be displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where public delivery discloses gift information to any user on social platform interface].

As to claim 15, Chong discloses the method according to claim 9, before the sending the information to the target device, further comprising: acquiring a third setting operation of the user on the information, wherein the third setting operation sets the information to be anonymously displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where anonymous delivery hides sender identity during gift disclosure to any user on social platform interface].

As to claim 16, Chong discloses an method for receiving information of an electrical … packet [Fig. 10A, para 0073-0074, send virtual gift], comprising:
acquiring, by a terminal, an opening operation entered by a user on a receiving interface of an electrical … packet [Fig. 16, para 0100, client device user interface receives user selection of communicated virtual gift];
acquiring information of the electrical … packet [Figs. 10A, 14, para 0074-0076, 0096-0098, gifting user interface receives virtual gift information input from gifting user to send gift]; and
sending the information to a target device, wherein the information is stored on the target device and displayed by the method according to claim 1 [Fig. 10B, para 0080-0083, 0106, communicate gift information to recipient user computer system, where platform software information is stored at computer system; also see displaying step per claim 1 above].
However, Chong does not specifically disclose wherein “an electrical … packet” is “an electrical red packet”.
Peng discloses an electrical red packet [para 0003-0004, 0376, electronic red packet].
Chong and Peng are analogous art to the claimed invention being from a similar field of endeavor of information processing technology. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual gift as disclosed by Chong with the electrical red packet as disclosed by Peng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chong as described above to enrich information transferred during user communication [Peng, para 0011, 0015].

As to claim 17, Chong discloses the method according to claim 16, wherein
the information is multimedia information [Figs. 14-15, para 0081, 0098-0099, gift information includes displayed message], and
the multimedia information comprises one or more of text information [Fig. 15, para 0081, 0098-0099, gift information includes textual message] 

As to claim 18, Chong discloses the method according to claim 16, before the sending the information to the target device, further comprising: acquiring a first setting operation by the user on the information, wherein the first setting operation sets an account allowed to view the information, or sets an account not allowed to view the information [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where delivery method specifies platform accounts to which gift information is disclosed].

As to claim 19, Chong discloses the method according to claim 16, before the sending the information to the target device, further comprising: acquiring a second setting operation of the user on the information, wherein the second setting operation sets the information to be displayed on a public display page [Fig. 14, para 0070-0071, 0074, 0098, gifting interface receives user input selecting virtual gift delivery method before communicating gift information, where public delivery discloses gift information to any user on social platform interface].

As to claim 20, Chong discloses the method according to claim 16, further comprising:
acquiring a third setting operation of the user on the information, wherein the third setting operation sets the information to be not displayed on a public display page [Fig. 14, para 0070-0071, 0074, gifting interface receives user input selecting virtual gift delivery method, where anonymous delivery method hides sender identity on social platform interface]; and 
not sending the information to the target device [para 0070-0071, hide disclosure of sender identity at user device on social platform interface].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145